Citation Nr: 1627004	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus type II with erectile dysfunction and bilateral cataracts.  

2.  Entitlement to service connection for collapsed eardrum. 

3.  Entitlement to service connection for bilateral tinea pedis (claimed as athlete's foot).  

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and bilateral cataracts.  

5.  Entitlement to an effective date earlier than December 13, 2012 for the award of service connection for left ear hearing loss.   

6.  Entitlement to an effective date prior to January 8, 2010 for the award of service connection for special monthly compensation for loss of a creative organ.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision and a February 2013 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the July 2010 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities, service connection for tinea pedis, and service connection for collapsed eardrum.  In the same decision, the RO granted service connection for erectile dysfunction and for bilateral cataracts (rated as diabetes mellitus type II with erectile dysfunction and bilateral cataracts, assigned an initial 20 percent rating, effective October 9, 2009) and assigned initial noncompensable ratings, effective January 8, 2010.  The RO also granted a special monthly compensation for loss of a creative organ, effective January 8, 2010 in that decision.  In the February 2013 DRO decision, the RO granted service connection for left ear hearing loss and assigned an initial noncompensable rating, effective December 13, 2012. 

In May 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that since the issuance of a March 2014 supplemental statement of the case,  new evidence was added to the record by VA, specifically, a March 2015 Disability Benefit Questionnaire (DBQ) examination report containing evaluations of the Veteran's peripheral neuropathy as to bilateral lower extremities.  This evidence has not been considered by the AOJ and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  

The issues of entitlement to service connection for bilateral tinea pedis, entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and bilateral cataracts, and entitlement to an effective date prior to January 8, 2010 for the award of service connection for special monthly compensation for loss of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At the Veteran's May 2016 Board video-conference hearing,  prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for collapsed eardrum and entitlement to an effective date earlier than December 13, 2012 for the award of service connection for left ear hearing loss.   

2.  Diabetic peripheral neuropathy of the bilateral lower extremities is secondary to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for collapsed eardrum have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date earlier than December 13, 2012 for the award of service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for diabetic peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's May 2016 Board video-conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for collapsed eardrum and entitlement to an effective date earlier than December 13, 2012 for the award of service connection for left ear hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.


Peripheral Neuropathy of the Bilateral Lower Extremities

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

In May 2016, the Veteran submitted numerous statements from his treating providers.  The March 2011 written statement indicated that the Veteran had complications of his diabetes, including neuropathy.  A January 2015 written statement indicated that the Veteran had diabetic neuropathy.  A February 2016 written statement indicates that the Veteran had diabetes that was causing bilateral neuropathy of the lower extremities.

The Veteran is service connected for diabetes mellitus.  The Board finds that these opinions from the Veteran's private providers are at least as probative as the VA examination and opinion obtained by the RO.  As such, the evidence is at least evenly balanced, and service connection for diabetic peripheral neuropathy of the lower extremities is warranted.


ORDER

The appeal regarding the issue of entitlement to service connection for collapsed eardrum is dismissed. 

The appeal regarding the issue of entitlement to an effective date earlier than December 13, 2012 for the award of service connection for left ear hearing loss is dismissed.    

Service connection for diabetic peripheral neuropathy as secondary to diabetes mellitus is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

With regard to the remaining claims, as noted in the Introduction, the July 2010 rating decision denied service connection for bilateral tinea pedis and granted service connection for erectile dysfunction and bilateral cataracts, which were then rated as diabetes mellitus type II with erectile dysfunction and bilateral cataracts and assigned an initial 20 percent rating, effective October 9, 2009.  The RO also granted a special monthly compensation for loss of use of a creative organ, effective January 8, 2010.  In August 2010, the Veteran filed a notice of disagreement as to "all conditions" adjudicated in the July 2010 rating decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims. 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for bilateral tinea pedis, entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and bilateral cataracts, and entitlement to an effective date prior to January 8, 2010 for the award of service connection for special monthly compensation for loss of a creative organ   Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


